Order denying peremptory mandamus order reversed on the law and not in the exercise of discretion, with costs, and the motion granted with ten dollars costs, to the extent of requiring the comptroller to audit each item as to its reasonableness and to pay the petitioner the amount of the voucher as audited, in accordance with the direction herewith. The judge presiding at the term at which the conviction took place is the one in whom is reposed the discretion to determine by what means the minutes and other data shall be transmitted by him to the Governor, pursuant to section 493 of the Code of Criminal Procedure. This includes determining whether one or more shall carry out that transmission. The comptroller, as auditing officer, may not review that exercise of discretion. The comptroller may only pass upon the reasonableness of the items of disbursement in transmitting the minutes in the manner directed by the judge. (People ex rel. McLennan v. Grout, 38 Misc. 181; People ex rel. Thurston v. Auditors, 20 Hun, 150; affd., 82 N. Y. 80; People ex rel. Everett v. Bd. Supervisors, 93 id. 397, 404.) Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.